Citation Nr: 0015056	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-12 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to special monthly compensation, due to right 
eye blindness.

2.  Entitlement to an increased evaluation for postoperative 
residuals of left eye retinal detachment, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1982.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  The issues on 
appeal at that time included entitlement to service-
connection for retinal detachment of the right eye.  By 
rating decision in January 2000, the RO granted service 
connection for total retinal detachment of the right eye, and 
assigned a 30 percent evaluation effective from October 20, 
1994.  No appeal was taken from that action except as 
outlined below.  

The issue of entitlement to special monthly compensation, due 
to service-connected right eye blindness, will be addressed 
in the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to October 20, 1994, the veteran had unilateral 
service-connected left eye disability.

3.  The veteran's left eye corrected visual acuity is 20/40, 
and the veteran's right eye is blind, having only light 
perception.

4.  The veteran's left retina is status post detached 
manifested by postoperative localized scarring.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for postoperative residuals of left eye retinal 
detachment have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 6011 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his left eye disability does not adequately reflect the 
severity of that disability.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Under the Rating Schedule, centrally located localized scars, 
atrophy, or irregularities of the retina, unilateral or 
bilateral, with irregular, duplicated, enlarged or diminished 
image, warrant a 10 percent evaluation.  There is no higher 
evaluation provided for this disability.  Diagnostic Code 
6011.

Chronic detachment of a retina is rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6008.

Visual acuity of 20/40 in one eye, with visual acuity in the 
other eye of 20/40, warrants a noncompensable evaluation.  38 
C.F.R. § 4.84a, Diagnostic Codes 6079.  The rating criteria 
for impairment of field vision are outlined in Diagnostic 
Code 6080.  The rating criteria for impairment of eye muscle 
function are outlined in Diagnostic Codes 6090, 6091 and 6092 
(1999).

The best distant vision obtainable after best correction by 
glasses will be the basis for rating visual impairments.  38 
C.F.R. § 4.75 (1999).

The use of manifestations not resulting from service-
connected disease or injury, in establishing the service-
connected evaluation, is to be avoided.  38 C.F.R. § 4.14 
(1999).  The interpretation of the rating schedule applicable 
to unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule applicable to 
unilateral hearing loss and has been inferentially approved.  
Boyer v. West, 11 Vet.App. 477, 479-480 (1998).  In this 
case, service connection for visual acuity deficit of the 
right eye is not established prior to October 20, 1994.  
Hence, for rating purposes, right eye visual acuity deficit 
is not for consideration prior to October 20, 1994, in rating 
the left eye visual acuity deficit.  As such, a right eye 
visual acuity of 20/20, reflective of no deficit, is for 
application prior to October 20, 1994.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, an August 1985 
rating decision granted the veteran service connection for 
post-operative retinal detachment, left eye, with pain and 
blurred vision.  The assigned evaluation was 10 percent, 
effective January 1985.  The 10 percent evaluation remains in 
effect.  A January 2000 rating decision granted the veteran 
service connection for total retinal detachment, right eye, 
with no light perception.  The assigned evaluation was 30 
percent, effective October 20, 1994.  The 30 percent 
evaluation remains in effect.  The issue on appeal stems from 
a reopened increased rating claim received on October 20, 
1994.

Evidence dated during the appeal period includes records of 
inpatient and outpatient treatment of the right retina at the 
Hines VA Medical Center (VAMC) in September and October 1994.  

The claims file includes the report of a January 1995 VA 
examination, noting that the veteran's left eye corrected 
visual acuity was 20/25 near and 20/40 far.  Visual field of 
the left eye was noted as full to confirmation.  The final 
diagnoses included status post repair of the left eye.  A 
note explains that the veteran had no residual detachment of 
the left eye, status post surgery.  

The report of a February 1998 VA examination indicates that 
the veteran's left eye corrected vision was 20/25 near and 
far.  Right eye "corrected" near and far visual acuity was 
noted to be hand motion at one inch.  No findings were 
presented regarding the testing of the veteran's visual 
fields.  The final diagnoses were retinal detachment of the 
right eye, status post buckle times 2 revisions - failed; 
retinal detachment of the left eye, status post buckle; and 
lattice degenerations of both eyes.  It was noted the veteran 
was without complaints, and was not receiving treatment at 
that time.  He denied noting any change in vision.

The report of a January 1999 VA examination provides results 
of physical testing, including field vision.  The final 
diagnoses were status post scleral buckling procedure of the 
left eye, secondary to giant retinal tear; total retinal 
detachment (funnel) of the right eye, with no light 
perception; and compound myopic astigmatism, both eyes.  

Based on a thorough review of the evidence, the Board finds 
that an evaluation in excess of 10 percent is not available 
for the veteran's postoperative left eye retinal detachment 
residuals.  The veteran is already in receipt of the highest 
evaluation provided for this disability under Diagnostic Code 
6011.  The clinical evidence establishes the chronic left eye 
retinal detachment was corrected by surgery in October 1994, 
and has not recurred.  The left eye field vision has been 
shown to be full, and there has been no demonstration of 
complaints of pain or other residual manifestation warranting 
treatment.  His left eye visual acuity deficit has not been 
shown to be more severe than 20/40.  For the one year rating 
appeal period prior to October 20, 1994, the right eye visual 
acuity deficit was not for consideration, and as such, a 
right eye visual acuity of 20/20 was for application in 
rating the left eye visual acuity deficit.  The provisions of 
Diagnostic Code 6079 provide for a noncompensable evaluation 
when vision in one eye is 20/40 and 20/40 in the other eye.  
From October 20, 1994, the veteran's service-connected left 
and right eye visual acuity deficit is contemplated in the 30 
percent rating assigned under Diagnostic Code 6070 for 
chronic right eye retinal detachment, with light perception 
only.  Evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Board recognizes that the veteran's contentions regarding 
entitlement to an increased evaluation for his left eye 
disability.  While the veteran is competent to describe his 
observations, as a layperson, he is not competent to provide 
an opinion requiring medical knowledge, such as an opinion 
regarding the severity of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, his testimony does not 
constitute competent medical evidence that his left eye 
disability warrants an increased evaluation.

The Board also recognizes that the January 2000 rating 
decision denied additional compensation for either disability 
under 38 C.F.R. § 3.321(b).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b) 
(1999).  "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  Moreover, 
the veteran has not shown that either service-connected 
disability has required hospitalization since 1994.  There is 
no documentary evidence in the claims file that his service-
connected left eye disability, in and of itself, results in 
economic harm beyond the degree of disability anticipated at 
the current evaluation.  Hence, the preponderance of the 
evidence is against a finding that the service-connected left 
eye disability is exceptional in nature, or causes a marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  As there is no objective evidence showing that 
the service-connected left eye disability has a substantial 
impact upon his occupational ability, that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular evaluation is not for application.


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of left eye retinal detachment is denied.


REMAND

In correspondence received in April 2000, it was noted on the 
veteran's behalf that the January 2000 rating decision failed 
to grant special monthly compensation for left eye blindness 
under 38 C.F.R. § 3.350 (1999).  The Board finds that this 
testimony can be construed as constituting a notice of 
disagreement with regard to the January 2000 rating decision.  
Governing VA regulations stipulate that a notice of 
disagreement is "[a] written communication... expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result...."  38 C.F.R. § 20.201. 

The RO has not issued a statement of the case or supplemental 
statement of the case which addresses the issue of 
entitlement to special monthly compensation for right eye 
blindness under 38 C.F.R. § 3.350.  Therefore, the Board 
finds that a remand for this action is necessary.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (1999); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

The RO must issue the veteran an 
appropriate statement of the case or 
supplemental statement of the case 
concerning the claim for entitlement to 
special monthly compensation for right 
eye blindness under 38 C.F.R. § 3.350.  
The RO must give the veteran an 
opportunity to submit additional evidence 
and/or argument in response and to 
perfect a timely appeal concerning this 
claim.

The purpose of the REMAND is to obtain additional 
development, and to afford the veteran every due process 
consideration.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

